



Exhibit 10.31


ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD
You have been awarded an option to purchase Common Shares of Activision
Blizzard, Inc. (the “Company”), as follows:
•
Your name: Robert A. Kotick

•
Total number of Shares purchasable upon exercise of the Stock Option awarded:
[_________]

•
Exercise Price: US$[_________] per Share

•
Date of Grant: [_________]

•
Expiration Date: [_________]

•
Grant ID: [_________]

•
Your Award of the Stock Option is governed by the terms and conditions set forth
in:

•
this Notice of Stock Option Award;

•
the Stock Option Award Terms attached hereto as Exhibit A (the “Award Terms”);
and

•
the Company’s 2014 Incentive Plan, the receipt of a copy of which you hereby
acknowledge.

•
Your Award of the Stock Option has been made in connection with your Employment
Agreement, and is also governed by any applicable terms and conditions set forth
in such agreement.

•
Schedule for Vesting: Except as otherwise provided pursuant to the Award Terms,
the Stock Option awarded to you shall vest and become exercisable on December
31, 2023, provided you remain continuously employed by the Company or one of its
subsidiaries through that date.

•
Please sign and return to the Company this Notice of Stock Option Award, which
bears an original signature on behalf of the Company. You are urged to do so
promptly.








--------------------------------------------------------------------------------





•
Please return the signed Notice of Stock Option Award to the Company at:

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA 90405
Attn: Stock Plan Administration
•
Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

•
The Stock Option is not intended to be an “incentive stock option,” as such term
is defined in Section 422 of the Code.

•
By accepting the Award, you are deemed to be bound by the terms and conditions
set forth in the 2014 Incentive Plan, this Notice of Stock Option Award and the
Award Terms.

You should retain the enclosed duplicate copy of this Notice of Stock Option
Award for your records.
ACTIVISION BLIZZARD, INC.
    
Brian Stolz
Chief People Officer


Date:     
ACCEPTED AND AGREED:

Robert A. Kotick
Date:    










2

--------------------------------------------------------------------------------






EXHIBIT A
ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN
STOCK OPTION AWARD TERMS
1.Definitions.
(a)    For purposes of these Award Terms, the following terms shall have the
meanings set forth below:
“Award” means the award described on the Grant Notice.
“Cause” shall have the meaning given to such term in the Employment Agreement.
“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof.
“Company” means Activision Blizzard, Inc. and any successor thereto.
“Company Group” means the Company and its Subsidiaries.
“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.
“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.
“Employment Agreement” means that certain Employment Agreement between the
Holder and the Company dated as of October 1, 2016.
“Employment Violation” means any material breach by the Holder of the Employment
Agreement (with any breach of the post-termination obligations contained therein
deemed to be material for purposes of this definition).
“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.
“Exercise Price” means the Exercise Price set forth on the Grant Notice.




    

--------------------------------------------------------------------------------





“Exercise Rules and Regulations” means (i) the Securities Act or any comparable
federal securities law and all applicable state securities laws, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.
“Expiration Date” means the Expiration Date set forth on the Grant Notice.
“Grant Notice” means the Notice of Stock Option Award to which the Award Terms
are attached.
“Holder” means the recipient of the Award named on the Grant Notice.
“Look-back Period” means, with respect to any Employment Violation by the
Holder, the period beginning on the date which is 12 months prior to the date of
such Employment Violation by the Holder and ending on the date of computation of
the Recapture Amount with respect to such Employment Violation.
“Option” means the Stock Option to purchase Common Shares awarded to the Holder
on the terms and conditions described in the Grant Notice and these Award Terms.
“Plan” means the Activision Blizzard, Inc. 2014 Incentive Plan, as amended from
time to time.
“Recapture Amount” means, with respect to any Employment Violation by the
Holder, the gross gain realized or unrealized by the Holder upon all exercises
of the Stock Option during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:
(i)    if the Holder has exercised any portion of the Stock Option during such
Look-back Period and sold any of the Shares acquired on exercise thereafter, an
amount equal to (A) the sum of the sales price for all such Shares sold minus
(B) the aggregate Exercise Price for such Shares; plus
(ii)    if the Holder has exercised any portion of the Stock Option during such
Look-back Period and not sold all of the Shares acquired on exercise thereafter,
an amount equal to the product of (A) the greatest of the following, minus the
Exercise Price: (1) the Market Value per Share of Common Shares on the date of
exercise, (2) the arithmetic average of the per share closing sales prices of
Common Shares as reported on NASDAQ for the 30 trading day period ending on the
trading day immediately preceding the date of the Company’s written notice of
its exercise of its rights under Section 12 hereof, or (3) the arithmetic
average of the per share closing sales prices of Common Shares as reported on
NASDAQ for the 30 trading day period ending on the trading day immediately
preceding the date of computation times (B) the number of Shares as to which the
Stock Option was exercised and which were not sold.




A-2





--------------------------------------------------------------------------------





“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” means the Common Shares purchasable upon exercise of the Stock Option.
“Withholding Taxes” means any taxes, including, but not limited to, income tax,
social insurance (e.g., U.S. social security and Medicare), payroll tax, state
and local income taxes, fringe benefits tax, and payment on account, required or
permitted under any applicable law to be withheld from amounts otherwise payable
to the Holder.
(b)    Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Plan.
2.    Expiration. The Stock Option shall expire on the Expiration Date and,
after such expiration, shall no longer be exercisable.
3.    Vesting and Exercise.
(a)    Vesting Schedule. Except as otherwise set forth in these Award Terms or
Section 12 of the Employment Agreement (“Shareholder Value Creation Incentive”),
the Stock Option shall vest, and thereupon become exercisable, in accordance
with the “Schedule for Vesting” set forth on the Grant Notice.
(b)    Exercisable Only by the Holder. Except as otherwise permitted under the
Plan or Section 11 hereof, the Stock Option may be exercised during the Holder’s
lifetime only by the Holder or, in the event of the Holder’s legal incapacity to
do so, by the Holder’s guardian or legal representative acting on behalf of the
Holder in a fiduciary capacity under court supervision and/or applicable law.
(c)    Procedure for Exercise. The Stock Option may be exercised by the Holder
as to all or any of the Shares as to which the Stock Option has vested (i) by
following the procedures for exercise established by the Equity Account
Administrator and posted on the Equity Account Administrator’s website from time
to time or (ii) with the Company’s consent, by giving the Company written notice
of exercise, in such form as may be prescribed by the Company from time to time,
specifying the number of Shares to be purchased.
(d)    Payment of Exercise Price. To be valid, any exercise of the Stock Option
must be accompanied by full payment of the aggregate Exercise Price of the
Shares being purchased. The Company shall determine the method or methods the
Holder may use to make such payment, which may include any of the following: (i)
by bank check or certified check or wire transfer of immediately available
funds, (ii) if securities of the Company of the same class as the Shares are
then traded or quoted on a national securities exchange, the Nasdaq Stock
Market, Inc. or a national quotation system sponsored by the National
Association of Securities Dealers, Inc., through the delivery of irrevocable
written instructions, in a form acceptable to the Company, to the Equity Account
Administrator (or, with the Company’s consent, such other




A-3





--------------------------------------------------------------------------------





brokerage firm as may be requested by the person exercising the Stock Option) to
sell some or all of the Shares being purchased upon such exercise and to
thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate Exercise Price of the Shares being
purchased, (iii) by tendering previously owned shares (valued at their Market
Value per Share as of the date of tender), (iv) through the withholding of
Shares otherwise deliverable upon exercise, or (v) any combination of (i), (ii),
(iii) or (iv) above or any other manner permitted pursuant to the Plan.
(e)    No Fractional Shares. In no event may the Stock Option be exercised for a
fraction of a Share.
(f)    No Adjustment for Dividends or Other Rights. No adjustment shall be made
for cash dividends or other rights for which the record date is prior to the
date as of which the issuance or transfer of Shares to the person entitled
thereto has been evidenced on the books and records of the Company pursuant to
clause (ii) of Section 3(g) hereof following exercise of the Stock Option.
(g)    Issuance and Delivery of Shares. As soon as practicable (and, in any
event, within 30 days) after the valid exercise of the Stock Option, the Company
shall (i) effect the issuance or transfer of the Shares purchased upon such
exercise, (ii) cause the issuance or transfer of such Shares to be evidenced on
the books and records of the Company, and (iii) cause such Shares to be
delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Shares (or, with the Company’s consent, such other brokerage
account as may be requested by such person); provided, however, that, in the
event such Shares are subject to a legend as set forth in Section 15 hereof, the
Company shall instead cause a certificate evidencing such Shares and bearing
such legend to be delivered to the person entitled thereto.
(h)    Partial Exercise. If the Stock Option shall have been exercised with
respect to less than all of the Shares purchasable upon exercise of the Stock
Option, the Company shall make a notation in its books and records to reflect
the partial exercise of the Stock Option and the number of Shares that
thereafter remain available for purchase upon exercise of the Stock Option.
4.    Termination of Employment. In the event that the Holder’s employment is
terminated for any reason, the terms of the Employment Agreement shall govern
the impact on the Stock Option.
5.    Tax Withholding.
(a)    Regardless of any action the Company or the Employer takes with respect
to any Withholding Taxes related to the Holder’s participation in the Plan and
legally applicable to the Holder, the Holder acknowledges that the ultimate
liability for all Withholding Taxes is and remains the Holder’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Holder further acknowledges that the Company and/or the Employer (A) make no
representations or undertakings regarding the treatment of any Withholding Taxes
in connection with any aspect of the Stock Option, including, without
limitation, the grant, vesting or exercise of the Stock Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (B) do not commit to




A-4





--------------------------------------------------------------------------------





and are under no obligation to structure the terms of the grant or any aspect of
the Stock Option to reduce or eliminate the Holder’s liability for Withholding
Taxes or achieve any particular tax result. Further, if the Holder is subject to
tax in more than one jurisdiction, the Holder acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Withholding Taxes in more than one jurisdiction. The
Company shall have no obligation to deliver any Shares upon exercise of the
Stock Option unless and until all Withholding Taxes contemplated by this
Section 5 have been satisfied.
(b)    The Company shall determine the method or methods the Holder may use to
satisfy any Withholding Taxes resulting from the exercise (in whole or in part)
of the Stock Option, the issuance or transfer of any Shares upon exercise of the
Stock Option or otherwise in connection with the Award at the time such
Withholding Taxes become due, which may include any of the following: (i) by
delivery to the Company of a bank check or certified check or wire transfer of
immediately available funds; (ii) if securities of the Company of the same class
as the Shares are then traded or quoted on a national securities exchange, the
Nasdaq Stock Market, Inc. or a national quotation system sponsored by the
National Association of Securities Dealers, Inc., through the delivery of
irrevocable written instructions, in a form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Stock Option) to
sell some or all of the Shares being purchased upon such exercise and to
thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate amount of such Withholding Taxes; (iii)
through the withholding of Shares otherwise deliverable upon exercise; or (iv)
by any combination of (i), (ii) or (iii) above. Further, any entity in the
Company Group shall have the right to require the Holder to satisfy any
Withholding Taxes contemplated by this Section 5 by any of the aforementioned
methods or by withholding from the Holder’s wages or other cash compensation.
(c)    The Company Group may withhold or account for Withholding Taxes
contemplated by this Section 5 by reference to applicable withholding rates,
including minimum or maximum applicable statutory rates in the Holder’s
jurisdiction(s) of employment and/or residency,, and if the Company Group
withholds more than the amount necessary to satisfy the liability, the Holder
may receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent Shares. If the obligation for Withholding Taxes is
satisfied by withholding in Shares, for tax purposes the Holder will be deemed
to have been issued the full number of Shares, notwithstanding that a number of
the Shares is held back solely for the purpose of paying the Withholding Taxes.
No fractional Shares will be withheld or issued pursuant to the exercise of the
Stock Option and the issuance of Withholding Taxes thereunder.
6.    Deemed Agreement. By accepting the Award, the Holder is deemed to be bound
by the terms and conditions set forth in the Plan, the Grant Notice and these
Award Terms.
7.    Reservation of Shares. The Company shall at all times reserve for issuance
or delivery upon exercise of the Stock Option such number of Common Shares as
shall be required for issuance or delivery upon exercise thereof.




A-5





--------------------------------------------------------------------------------





8.    Committee Discretion. Except as may otherwise be provided in the Plan, the
Committee shall have sole discretion to (a) interpret any provision of the Plan,
the Grant Notice and these Award Terms, (b) make any determinations necessary or
advisable for the administration of the Plan and the Award, and (c) waive any
conditions or rights of the Company under the Award, the Grant Notice or these
Award Terms. Without intending to limit the generality or effect of the
foregoing, any decision or determination to be made by the Committee pursuant to
these Award Terms, including whether to grant or withhold any consent, shall be
made by the Committee in its sole and absolute discretion, subject only to the
terms of the Plan. Subject to the terms of the Plan, the Committee may amend the
terms of the Award prospectively or retroactively; however, no such amendment
may materially and adversely affect the rights of the Holder taken as a whole
without the Holder’s consent. Without intending to limit the generality or
effect of the foregoing, the Committee may amend the terms of the Award (i) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in Section 9 hereof) affecting any entity in the Company Group
or any of the Company’s other affiliates or the financial statements of any
entity in the Company Group or any of the Company’s other affiliates, (ii) in
response to changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
Section 409A.
9.    Adjustments. Notwithstanding anything to the contrary contained herein,
pursuant to Section 12 of the Plan, the Committee will make or provide for such
adjustments to the Award as are equitably required to prevent dilution or
enlargement of the rights of the Holder that otherwise would result from (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
any change of control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, or issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for the Award such
alternative consideration (including, without limitation, cash), if any, as it
may determine to be equitable in the circumstances and may require in connection
therewith the surrender of the Award.
10.    Registration and Listing. Notwithstanding anything to the contrary
contained herein, the Stock Option may not be exercised, and the Stock Option
and Shares purchasable upon exercise of the Stock Option may not be purchased,
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered in any way, unless such transaction is in compliance with all
Exercise Rules and Regulations. The Company is under no obligation to register,
qualify or list, or maintain the registration, qualification or listing of, the
Stock Option or Shares with the SEC, any state securities commission or any
securities exchange, securities association, market system or quotation system
to effect such compliance. The Holder shall make such representations and
furnish such information as may be appropriate to permit the Company, in light
of the then existence or non-existence of an effective registration statement
under the Securities Act relating to the Stock Option or Shares, to issue or
transfer the Stock Option or Shares in compliance with the provisions of that or
any comparable federal securities law and all applicable state securities laws.
The Company shall have the right, but not the obligation, to register the
issuance or resale of the Stock Option or Shares under the Securities Act or any
comparable federal securities law or applicable state securities law.




A-6





--------------------------------------------------------------------------------





11.    Transferability. Subject to the terms of the Plan and only with the
Company’s consent, the Holder may transfer all or part of the Stock Option for
estate planning purposes or pursuant to a domestic relations order; provided,
however, that any transferee shall be bound by all of the terms and conditions
of the Plan, the Grant Notice and these Award Terms and shall execute an
agreement in form and substance satisfactory to the Company in connection with
such transfer; and provided further that the Holder will remain bound by the
terms and conditions of the Plan, the Grant Notice and these Award Terms. Except
as otherwise permitted under the Plan or this Section 11, the Stock Option shall
not be transferable by the Holder other than by will or the laws of descent and
distribution.
12.    Employment Violation. In the event of an Employment Violation, the
Company shall have the right to require (a) the termination and cancellation of
the Stock Option, whether vested or unvested, and (b) payment by the Holder to
the Company of the Recapture Amount with respect to such Employment Violation;
provided, however, that, in lieu of payment by the Holder to the Company of the
Recapture Amount, the Holder, in his or her discretion, may tender to the
Company the Shares acquired upon exercise of the Stock Option during the
Look-back Period with respect to such Employment Violation (without any
consideration from the Company in exchange therefor). Any such termination of
the Stock Option and payment of the Recapture Amount, as the case may be, shall
be in addition to, and not in lieu of, any other right or remedy available to
the Company arising out of or in connection with such Employment Violation,
including, without limitation, the right to terminate the Holder’s employment if
not already terminated and to seek injunctive relief and additional monetary
damages.
13.    Compliance with Applicable Laws and Regulations and Company Policies and
Procedures.
(a)    The Holder is responsible for complying with (i) any federal, state, and
local tax, social insurance, national insurance contributions, payroll tax,
payment on account or other tax liabilities applicable to the Holder in
connection with the Award and (ii) all Exercise Rules and Regulations.
(b)    The Award is subject to the terms and conditions of any policy requiring
or permitting the Company to recover any gains realized by the Holder in
connection with the Award, including, without limitation, the Policy on
Recoupment of Performance-Based Compensation Related to Certain Financial
Restatements.
(c)    The Award is subject to the terms and conditions of the Executive Stock
Ownership Guidelines and the limitations contained therein on the ability of the
Holder to transfer any Shares acquired upon exercise of the Stock Option.
14.    Section 409A. As the Exercise Price is equal to the fair market value of
a Share on the Date of Grant, payments contemplated with respect to the Award
are intended to be exempt from Section 409A, and all provisions of the Plan, the
Grant Notice and these Award Terms shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. Notwithstanding the foregoing, (a) nothing in the Plan, the Grant
Notice and these Award Terms shall guarantee that the Award is not subject to
taxes or penalties under Section 409A and (b) if any provision of the Plan, the
Grant Notice or these Award Terms would, in the reasonable, good faith judgment
of the Company, result or




A-7





--------------------------------------------------------------------------------





likely result in the imposition on the Holder or any other person of taxes,
interest or penalties under Section 409A, the Committee may, in its sole
discretion, modify the terms of the Plan, the Grant Notice or these Award Terms,
without the consent of the Holder, in the manner that the Committee may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such taxes, interest or penalties; provided, however, that this
Section 13 does not create an obligation on the part of the Committee or the
Company to make any such modification, and in no event shall the Company be
liable for the payment of or gross up in connection with any taxes, interest or
penalties owed by the Holder pursuant to Section 409A.
15.    Legend. The Company may, if determined by it based on the advice of
counsel to be appropriate, cause any certificate evidencing Shares to bear a
legend substantially as follows:
“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”
16.    No Right to Employment. Nothing contained in the Grant Notice or these
Award Terms shall create a right to employment with the Employer or any other
entity in the Company Group and shall not interfere with the ability of the
Employer to retire, request the resignation of or terminate the Holder’s
employment or service relationship at any time.
17.    No Rights as Stockholder. No holder of the Stock Option shall, by virtue
of the Grant Notice or these Award Terms, be entitled to any right of a
stockholder of the Company, either at law or in equity, and the rights of any
such holder are limited to those expressed, and are not enforceable against the
Company except to the extent set forth, in the Plan, the Grant Notice or these
Award Terms.
18.    Severability. In the event that one or more of the provisions of these
Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
19.    Venue and Governing Law.
(a)    For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by the grant of the Stock Option
or these Award Terms, the parties submit and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Los Angeles County, California or the federal
courts of the United States for the Central District of California, and no other
courts, regardless of where the grant of the Stock Option is made and/or to be
performed.
(b)    To the extent that federal law does not otherwise control, the validity,
interpretation, performance and enforcement of the Grant Notice and these Award
Terms shall be governed by the laws of the State of Delaware, without giving
effect to principles of conflicts of laws thereof.




A-8





--------------------------------------------------------------------------------





20.    Successors and Assigns. The provisions of the Grant Notice and these
Award Terms shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Holder and, to the extent applicable, the
Holder’s permitted assigns under Section 3(b) hereof and the Holder’s estate or
beneficiaries as determined by will or the laws of descent and distribution.
21.    Notices.
(a)    Any notice or other document which the Holder may be required or
permitted to deliver to the Company pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to the Company, at
its office at 3100 Ocean Park Boulevard, Santa Monica, California 90405, Attn:
Stock Plan Administration, or such other address as the Company by notice to the
Holder may designate in writing from time to time. Notices shall be effective
upon delivery.
(b)    Any notice or other document which the Company may be required or
permitted to deliver to the Holder pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to the Holder at
the address shown on the Employment Agreement, or such other address as the
Holder by notice to the Company may designate in writing from time to time. The
Company may also, in its sole discretion, deliver any such document to the
Holder electronically via an e-mail to the Holder at his or her Company-provided
email address or through a notice delivered to such e-mail address that such
document is available on a website established and maintained on behalf of the
Company or a third party designated by the Company, including, without
limitation, the Equity Account Administrator. Notices shall be effective upon
delivery.
22.    Conflict with Employment Agreement or Plan. In the event of any conflict
between the terms of the Employment Agreement and the terms of the Grant Notice
or these Award Terms and/or the terms of the Plan, the terms of the Employment
Agreement, shall control.
23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Holder’s participation in the Plan, on the
Stock Option and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to facilitate the
administration of the Plan, and to require the Holder to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
24.    Waiver. The Holder acknowledges that a waiver by the Company of a breach
of any provision of these Award Terms shall not operate or be construed as a
waiver of any other provision of these Award Terms, or of any subsequent breach
by the Holder or any other holder of an equity award from the Company.






A-9



